        Case 2:18-cv-02747-MSG Document 115 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
CHRISTINA WILLIAMS, ET AL.,                    :             CIVIL ACTION
                                               :
               Plaintiffs,                     :
                                               :
                     v.                        :             No. 18-cv-2747
                                               :
RED STONE, INC., ET AL.,                       :
                                               :
               Defendants.                     :
                                               :

                                            ORDER

       AND NOW, this 30th day of September, 2020, it having been reported to the Court that

the above-captioned action has been settled (ECF No. 114), it is hereby ORDERED that:

       1.      This action and any pending motions are hereby administratively terminated;

       2.      This Order shall not constitute a dismissal Order under the Federal Rules of Civil

Procedure;

       3.      Within thirty (30) days after entry of this Order, the parties shall file all papers

necessary to dismiss this action under the Federal Rules of Civil Procedure or, if settlement

cannot be consummated, request that the action be reopened; and

       4.      Absent receipt from the parties of dismissal papers or a request to reopen the

action within the 30-day period, the Court shall dismiss this action, without further notice, with

prejudice and without costs.

                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
